DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The objection to the claims in the previous Office Action for informalities is
hereby withdrawn in view of the Applicant’s Amendment.
Claim Interpretation
The claim interpretation in the previous Office Action for informalities is hereby withdrawn in view of the Applicant’s Amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the drive mechanism" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. The examiner will treat “the 
Claim 3 recites the limitation "the drive mechanism" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner will treat “the drive mechanism” as “the motor” to match the amendment in Claim 1 for examination purposes. 
Claim 4 is rejected for depending on rejected Claim 3. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shturman et al. (U. S. Publication 5,779,722) hereinafter Shturman.
Regarding Claim 1, Shturman discloses (Column 4, Line 60 to Column 5, Line 4; see Column 7 Lines 21-41; and Figure 2 and 4) an advancer assembly for an atherectomy device (all of Figure 2), comprising: a housing (10); a motor (rotatable prime mover; see Column 4, Line 60 to Column 5, Line 4) positioned within the housing; an actuator (44 connected to 48 by 46; see Figure 4) in communication with the motor and accessible from exterior of the housing (See Figure 2); and wherein a single adjustment (longitudinal movement along 12 including 13 and 14) of the actuator adjusts a setting of a first operation module (rotational speed; see Column 7, Lines 33-
Regarding Claim 2, Shturman further discloses (see Column 7, Lines 4-41 and Column 12, Lines 23-30) wherein the first operation module (rotational speed; see Column 7, Lines 33-41) of the advancer assembly is a speed module (consisting of a rotational prime mover; see Column 4, Line 60-Column 5, Line 4) configured to adjust a speed setting (rotational speed; such as first, second, and 0 speed setting; see below) of the drive mechanism (rotatable prime mover; drive mechanism is treated as motor as mentioned above in the 35 USC § 112 section) between a first speed setting (normally speeds; most notably at position “(1)”; see Column 7, Lines 9-20), a second speed setting (low speeds: 50,000-90,000 RPM; see Column 12, Lines 23-30), and a zero speed (speed of 0 at position “(2)” and “(3)” and ; see Column 7, Lines 21-41) setting in response to the adjustment of the actuator (44 connected to 48 by 46; specifically, the movement of the knob [44] from position 3 to position 1 [in other words 13 to 12, the motor will go from the zero speed setting to the high speed setting, which attaining and passing the second speed setting, see Column 7, Lines 4-41. Furthermore, using the knob [44], going from 13 to 12 go occur at the second speed setting with the aid of 140; Column 12, Lines 23-30; Allowing the knob to transition between each speed based on its placement in 12).
Regarding Claim 3, Shturman further discloses (see Column 7, Lines 33-41) wherein an actuation of the actuator (44 connected to 48 by 46) further initiates actuation of the drive mechanism (rotatable prime mover; drive mechanism is treated as motor as mentioned above in the 35 USC § 112 section) according to the adjusted 
Regarding Claim 4, Shturman further discloses (see Column 8, Lines 43-51) wherein a third operation module (knob locking) of the advancer assembly is a lock module (13; narrow resilient portion) configured to activate or deactivate a lock assembly (edges of 13 that contact 44), wherein the actuation (longitudinally movement away) of the actuator (44 connected to 48 by 46) deactivates the lock assembly.
Regarding Claim 5, Shturman further discloses (see Column 7, Lines 9-32) wherein the second operation module (braking) of the advancer assembly is a braking module configured to activate or deactivate (by position of knob 44 in 17 or not in 17; see Column 7, Lines 9-32) a braking assembly (clamp) configured to engage a guidewire (20) extending through the housing in response to the adjustment of the actuator (specifically Column 7, Lines 21-32).
Regarding Claim 6, Shturman further discloses (see Column 9, Lines 23-35) the adjustment (placing of 44 in 13) of the actuator (44) adjusts a setting of a third operation module (locking the position of 44) of the advancer assembly (specifically via 13 and 48, which 48 connected to 44; locking the knob in place until the user actuates 44). 
Regarding Claim 7
Regarding Claim 8, Shturman further discloses (see Column 7, Lines 4-41; Figures 4; and 5) the actuator (44) comprises a knob (44), wherein the knob is axially slidable along the housing (see Figure 4 and 5).
Regarding Claim 9, Shturman further discloses (see Column 7, Lines 4-41) the adjustment of the actuator (44 connected to 48 by 46) is a first adjustment (longitudinal movement) of the actuator and a second adjustment (opposite longitudinal movement of the first adjustment) of the actuator further adjusts the setting of the first operation module (rotation speed) of the advancer assembly and the setting of the second operation module (braking) of the advancer assembly (for example, moving from position (1) [rotation of motor is free and guidewire is locked/braking position] to position (2) [rotation of motor is stop and guide wire is clamped]; see Column 7, Lines 4-41).  
Regarding Claim 10, Shturman discloses (Column 4; Line 60-Column 5, Line 4; Column 7, Lines 4-41; Figures 2-4) an atherectomy device (all of Figure 2), comprising: an advancer assembly (all of Figure 3) having a knob assembly (44 connected to 48 by 46); a rotation assembly (prime mover) in communication with the advancer assembly (30; prime mover carriage); wherein the knob assembly is longitudinally adjustable to advance and retract the rotation assembly (see Column 4; Line 60-Column 5, Line 4); wherein a single adjustment (position (1) to (3); i.e. Slot 12 to 13) of the knob assembly is configured to adjust a lock setting for the knob assembly (narrowed portion 13 locks the knob 44) and a speed setting on which a rotation of the rotation assembly is based (brake becomes engaged, stopping the rotation; see Column 7, Lines 4-41).
Regarding Claim 11, Shturman further discloses (Column 7, Lines 4-41) the single adjustment (longitudinal movement) of the knob assembly (44 connected to 48 by 
Regarding Claim 12, Shturman further discloses (see Column 4, Lines 60-67 and Figure 3) the advancer assembly (all of Figure 3) comprises a housing (10) and a motor (rotatable prime mover) positioned within the housing.
Regarding Claim 13, Shturman further discloses (Column 4, Lines 60-Column 5, Line 4) the knob assembly (44 connected to 48 by 46) is in communication (via 46 and 30) with the motor (rotatable prime mover) and is accessible from an exterior of the housing (10; via 44; see Figure 3).
Regarding Claim 14, Shturman further discloses (see Column 7, Lines 57-62 and Figure 2) the rotation assembly (prime mover) comprises an elongate member (21) coupled to a rotational device (26) at a distal end of the elongate member (see Column 7, Lines 57-62).
Regarding Claim 15, Shturman further discloses (see Column 7, Lines 4-41 and 57-62 and Column 13, Lines 4-6) the knob assembly (44 connected to 48 by 46) is in communication with the motor (prime mover; via 46 and 30; see Column 13, Lines 4-6) and the motor is configured to rotate the elongate member (21) based on the speed setting (see Column 7, Lines 57-62; rotational speed setting of on or off; see Column 7, Lines 4-41).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shturman (U. S. Publication 5,779,722) in view of Rivers et al. (U. S. Publication 2011/0213391) hereinafter Rivers.
Regarding Claim 16, Shturman discloses the invention substantially as disclosed above. Shturman further discloses that the rotatable prime mover can be a compressed gas driven turbine or similar supply of rotational motion (see Column 4, Lines 60-63).

Rivers teaches (see Paragraph 17) a rotational atherectomy device with an electric motor with a knob, wherein the knob assembly (11) is in electrical communication with the motor (via on/off toggle switch 63; see Paragraph 91) in the same field of endeavor for the purpose of allowing the practitioner to turn the motor on or off (see Paragraph 91). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Shturman’s knob assembly with communication with the motor as taught by Rivers in order to allow the practitioner to turn the motor on or off. 
Response to Arguments
Applicant’s arguments with respect to Claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T HICKS whose telephone number is (571)272-2487.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/JOSHUA T HICKS/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771